                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MICHAEL BALLESTEROS,

             Plaintiff,

v.                                               Case No: 2:19-cv-881-SPC-NPM

WAL-MART STORES EAST,
LP,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Plaintiff Michael Ballesteros’ Motion for remote

testimony (Doc. 69).        Ballesteros wants his treating physician to testify

remotely at trial next week. In support, Ballesteros argues the doctor works

mostly in Palm Beach County and has patient appointments scheduled next

week. What’s more, remote testimony by Zoom will not prejudice either party,

says Ballesteros, because it is functional and reliable. Defendant Wal-Mart

Stores East, LP responded in opposition (Doc. 71). The Motion is denied.

       “At trial, the witnesses’ testimony must be taken in open court.” Fed. R.

Civ. P. 43(a). The Rules prefer live, in-person testimony. Id. at advisory



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
committee’s note to 1996 amendment (“The importance of presenting live

testimony in court cannot be forgotten.”). Yet Rule 43(a) allows “testimony in

open court by contemporaneous transmission from a different location” if a

party shows “good cause in compelling circumstances and with appropriate

safeguards.” This is a permissive exception to the in-person rule. Eller v.

Trans Union, LLC, 739 F.3d 467, 478-79 (10th Cir. 2013). But it isn’t applied

willy-nilly.

      Good cause and compelling circumstances usually require the “most

persuasive showings.” Fed. R. Civ. P. 43(a) advisory committee’s note to 1996

amendment. Such a showing may arise when a witness cannot “attend trial

for unexpected reasons” like an “accident or illness.” Id. Remote testimony

“cannot be justified merely by showing that it is inconvenient for the witness

to attend the trial.” Id. There is no technology to date that can substitute for

a juror looking a witness in the eyes. See Thornton v. Snyder, 428 F.3d 690,

697 (7th Cir. 2005). So federal courts place a significant emphasis on in-person

testimony. Fed. R. Civ. P. 43(a) advisory committee’s note to 1996 amendment

(“The opportunity to judge the demeanor of a witness face-to-face is accorded

great value in our tradition.”).

      Ballesteros provides no convincing reason to permit remote testimony.

Even if travel could establish good cause—which it generally can’t—a short

trip across Alligator Alley is not enough. Likewise, the doctor’s unspecified




                                       2
appointments with patients next week do not to show good cause. Powers v.

Target Corp., No. 19-cv-60922-BLOOM/Valle, 2020 WL 8970607, at *2 (S.D.

Fla. Mar. 9, 2020) (holding “entirely foreseeable inconvenience” of a doctor

“having to interrupt his busy schedule to attend trial in person” is not good

cause). The Court set this case for a date certain almost two months ago. On

this briefing, nothing unexpected occurred that would warrant permitting

remote testimony.

      A recent case is instructive. Novello v. Progressive Express Ins., No. 8:19-

cv-1618-KKM-JSS, 2021 WL 1751351, at *1-2 (M.D. Fla. May 4, 2021). There,

Judge Mizelle rejected remote testimony of a witness who lived over a

thousand miles from the courthouse. She held “mere inconvenience or expense

or logistical difficulties associated with travel falls short of suppling the

requisite good cause under Rule 43(a).” Id. at *2. The result here is the same.

      Accordingly, it is now ORDERED:

      Plaintiff’s Motion to Allow Dr. Robert Norton to Testify at Trial via Video

Conferencing/Zoom in lieu of Live Appearance (Doc. 69) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on July 12, 2021.




Copies: All Parties of Record




                                        3
